Citation Nr: 0409853	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
the claim of service connection for traumatic arthritis of the 
left ankle.  

2.  Whether new and material evidence has been submitted to reopen 
the claim of service connection for arthritis of the feet.  

3.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his father, and a private doctor

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 8, to November 2, 1979.  

By rating actions in October and November 1986, the RO denied 
service connection for traumatic arthritis of the left ankle.  The 
veteran was notified of these decisions and did not appeal.  

By rating action in December 1993, the RO found, in part, that new 
and material evidence had not been submitted to reopen the claim 
of service connection for traumatic arthritis of the left ankle, 
and denied service connection for peripheral neuropathy and 
arthritis of the feet.  The veteran perfected an appeal only as to 
the claim to reopen traumatic arthritis of the left ankle.  In 
December 1997, the Board of Veterans Appeals (Board) found that 
new and material evidence had not been submitted to reopen the 
claim of service connection for traumatic arthritis of the left 
ankle.  

By rating action in August 1998, the RO found that new and 
material evidence had not been submitted to reopen the claim of 
service connection for peripheral neuropathy.  In August 1999, a 
hearing was held at the RO before a member of the Board.   In 
October 1999, the Board found that the evidence submitted was new 
and material, reopened the claim, and remanded the issue for 
additional development.  

Thereafter, in December 1999, the veteran requested to reopen the 
claims of service connection for arthritis of the feet and 
traumatic arthritis of the left ankle.  By rating action in June 
2000, the RO reopened the claim for arthritis of the left ankle, 
but denied the issue on a de novo basis, and found that new and 
material evidence had not been received to reopen the claim for 
arthritis of the feet.  The veteran then perfected an appeal for 
these issues.  In August 2001, the Board remanded all three issues 
to the RO to comply with the veteran's request for a Travel Board 
hearing.  In November 2002, a hearing was held at the RO before 
the undersigned member of the Board.  In March 2003; the Board 
remanded the appeal to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000.  

The issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for traumatic arthritis 
of the left ankle is the subject of the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues of 
peripheral neuropathy and arthritis of the feet have been obtained 
by VA.  

2.  Service connection for traumatic arthritis of the feet was 
finally denied by an unappealed rating decision by the RO in 
December 1993.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim for arthritis of the feet is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  

4.  Peripheral neuropathy was not present in service or until many 
years after service, and there is no competent medical evidence 
that any current peripheral neuropathy is related to service.  


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service 
connection for arthritis of the feet is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has not been submitted to reopen the 
claim of service connection arthritis of the feet.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 2002); 
C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  

3.  The veteran does not have peripheral neuropathy due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of a 
well-grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The veteran was notified of VCAA and VA's duty to 
assist under that act by letter dated in March 2003.  

At the outset, the Board is cognizant of the recent decision by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which held, in essence, that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the veteran's request to 
reopen his claims had been filed and initial adjudication had 
taken place before the VCAA was enacted.  However, the Board finds 
that the veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The discussions as contained 
in January 1998 rating action, the February 1999 statement of the 
case, the October 1999 Board decision and the June 2000 rating 
action, the December 2000 statement of the case (SOC), the May 
2000, and May and September 2003 supplemental statements of the 
case (SSOC), the Board remands, and the numerous letters from the 
RO have provided the veteran and his representative with 
sufficient information regarding the applicable rules.  The SOC 
and the SSOCs provided notice of what was revealed by the evidence 
of record and why this evidence was insufficient to reopen his 
claim for arthritis of the feet and service connection for 
peripheral neuropathy.  The letters also notified him of which 
evidence was to be provided by the veteran and which by the VA.  
Thus, the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his claim, 
and notice of how his claim was still deficient.  The veteran also 
testified at two personal hearings at the RO before members of the 
Board; in August 1999, and most recently, before the undersigned 
member of the Board in November 2002.  

In order to satisfy the holding in Pelegrini to the letter of the 
law, would require the Board to dismiss this case, in effect 
finding that the rating decisions of the RO promulgated prior to 
providing the veteran full VCAA notice were void ab initio.  The 
result of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial rating 
action, the filing by the claimant of a notice of disagreement, 
the issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to the issues on appeal, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice as to 
which party could or should obtain which evidence has been 
provided and no additional pertinent evidence appears forthcoming.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, it is 
concluded that the claimant has sufficient notice of the type of 
information needed to support his claims and the evidence 
necessary to complete the application.  Therefore, the Board finds 
that the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records showed that in August 1979, during his 
third week of basic training, the veteran was seen for left ankle 
pain of one week's duration.  At that time, he denied any recent 
injury but reported a history of broken bones in his left ankle 
and foot and surgery several years prior to service.  He could not 
recall what bones were broken or the type of surgery that he had.  
X-ray studies showed minimal degenerative changes with a tiny 
extra ossicle superior to the neck of the talus.  The veteran was 
placed on restricted duty and was subsequently found unfit for 
military duty by a Medical Evaluation Board (MEB).  The MEB 
concluded that the veteran's traumatic arthritis of the left ankle 
existed prior to service and was not aggravated by service.  On a 
Report of Medical History for separation from service in October 
1979, the veteran specifically denied any current or past problems 
with neuritis.  No neurological abnormalities were noted on 
examination at that time.  

VA outpatient records from August to November 1986 show treatment 
for chronic cellulites and osteomyelitis of the right great toe 
and follow-up treatment for status post amputation of the toe.  

A claim of service connection for arthritis of the feet and 
peripheral neuropathy was received in August 1993.  

VA medical records from December 1992 to October 1993, showed 
treatment for bilateral foot problems, including osteomyelitis, 
peripheral neuropathy, and amputation and resection of multiple 
toes of both feet.  

By rating action in December 1993, the RO, in part, denied service 
connection for peripheral neuropathy and arthritis of the feet.  
The veteran was notified of this decision and did not appeal 
either issue.  

The evidence received since that rating action includes a 
discharge summary report from Newington Children's Hospital, dated 
in February 1973 and received in July 1996, showed that the 
veteran was seen for chronic pain in his left ankle.  The veteran 
had fractured the ankles several months earlier and was placed in 
a walking cast for one month.  He had no follow-up treatment and 
was symptom free for about two weeks following removal of the 
cast.  He then developed chronic pain, swelling, and tenderness in 
the ankle and could not walk or stand on his feet for any length 
of time.  X-ray studies showed non-union of the medial malleolus 
and an osteosynthesis was performed.  The post-operative diagnosis 
was hypertrophic synovitis of the left ankle due to malunitied 
fracture of the medical malleolus.  

The veteran testified at a personal hearing at the RO in February 
1997, that he had no problems with his left ankle after the 
surgery until he stepped in a hole and twisted his ankle during 
basic training.  He said that he was taken to the post hospital by 
jeep and that x-ray studies showed evidence of traumatic arthritis 
in the ankle.  He also stated that he had attempted to obtain 
records from two private medical care providers (Bristol Hospital 
and a private doctor) where he had been treated for left ankle 
problems prior to and after service, but that those records could 
not be obtained.  (T p.28 & 30).  

In March 1998, the veteran requested to reopen the claim of 
service connection for peripheral neuropathy, and included a 
letter from J. E. Connolly, DPM, dated in February 1998.  Dr. 
Connolly noted that the veteran reported a history of neuropathy 
and a loss of sensation in his lower extremities since a left 
ankle sprain in service.  He opined that the amputation and 
resection of several of the veteran's toes was due to peripheral 
neuropathy.  

The veteran's testimony at the personal hearing at the RO before a 
member of the Board in August 1999 was essentially the same as he 
provided at the RO hearing in February 1997.  Dr. Connolly 
testified that the veteran's amputation and resection of several 
toes of both feet was due to peripheral neuropathy.  He said that 
the neuropathy was not caused or aggravated by the claimed left 
ankle sprain in service, and that the exact etiology was not 
clear.  He could not offer an opinion as to the date of onset of 
the peripheral neuropathy or whether it was related to military 
service, as he had not reviewed the service medical records.  He 
said that the veteran reported a history of neuropathy since an 
injury in service.  

In October 1999, the Board found that new and material evidence 
had been submitted to reopen the claim of service connection for 
peripheral neuropathy.  

Additional evidence added to the record includes reports of VA 
examinations conducted in February and May 2000, and numerous VA 
medical records showing treatment primarily for bilateral foot 
problems from 1986 to 2003.  

A VA outpatient report in April 1986 showed that the veteran was 
seen at a private hospital and was referred to the VA for chronic 
drainage and persistent ulcers on his right great toe since he 
stepped on a screw about 11/2 years earlier.  Subsequent records 
showed no improvement with treatment, including debridement of the 
ulcers, and the impression was suspected osteomyelitis.  
Amputation of the right great toe was accomplished in September 
1986.  The veteran developed chronic ulcers on the left foot in 
September 1987, and underwent subsequent resections and 
amputations of additional toes.  A progress note in November 1992 
showed complaints of gait disequilibrium since amputation of his 
right great toe and an intermittent cramping type pain in his left 
leg.  The veteran said that he could feel hot and cold, and pain 
in his feet, and denied any paresthesias in his lower extremities.  
Neurological examination, including EMG studies showed moderate 
decrease in vibratory sensation in his toes.  The impression was 
evidence of sensori-motor polyneuropathy.  The remaining progress 
notes show continued treatment for bilateral lower extremity 
problems, but offer no specific etiology or date of onset of his 
peripheral neuropathy.  The records are silent for any mention of 
arthritis of the feet.  

A February 2000 VA peripheral examination report noted the 
veteran's medical history regarding his bilateral lower extremity 
problems prior and subsequent to military service.  The examiner 
provided a detailed description of the veteran's current symptoms 
and the clinical findings pertaining to his peripheral neuropathy.  
The diagnoses was bilateral lower extremity, mixed sensory and 
motor polyneuropathy of unknown etiology.  The physician opined 
that there was no relationship between the veteran's claimed left 
ankle sprain in service and the subsequent development of 
peripheral neuropathy.  He explained that the veteran's peripheral 
neuropathy was bilateral in nature and affected multiple nerve 
distributions.  Neuropathies that are the result of trauma 
typically are due to traction injury of the nerve with formation 
of neuroma.  Such injuries generally affect only the specific 
nerve rather than diffuse stocking type sensory loss, as is the 
veteran's case.  

VA outpatient treatment records dated beginning in 2000, reflect 
treatment for right 5th metatarsal osteomyelitis, and for 
peripheral neuropathy of the lower extremities.

The veteran's testimony at a personal hearing at the RO before the 
undersigned member of the Board in November 2002, was essentially 
the same as he provided at the previous two hearings noted above.  
The veteran stated that he believed that all of his current 
bilateral lower extremity problems were related to an ankle sprain 
in service.  The veteran's father provided testimony concerning 
the history of the veteran's left lower extremity injuries and his 
symptoms over the years.  

Arthritis of the feet

Service connection for arthritis of the feet was denied by the RO 
in December 1993.  There was no appeal of this decision, and it 
became final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim is 
pertinent in the consideration of the current claim for arthritis 
of the feet.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional responsibility 
to consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003).  

The medical reports submitted since the 1993 rating action are 
essentially cumulative and redundant of information previously 
considered and show only continued treatment for bilateral foot 
problems, diagnosed as osteomyelitis involving several toes of 
both feet.  The evidence considered previously included an August 
1993 bone imaging study showed changes in the feet, but it could 
not be determined whether these were degenerative changes or 
infection.  There was no definite diagnosis of arthritis of the 
feet.  (Arthritis of the left ankle is a separate matter and is 
the subject of the remand portion of this decision.)  Moreover, 
the additional evidence does not relate any claimed arthritis of 
the feet to military service.  

As to the veteran's testimony and that of his father, lay persons 
are not competent to offer medical opinions, nor does such 
testimony provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is not 
new and material, since it does not include a diagnosis of 
arthritis of the feet or competent medical findings linking any 
claimed arthritis of the feet to service.  Accordingly, a basis to 
reopen the claim of service connection for arthritis of the feet 
has not been presented.  

Peripheral Neuropathy

In general, under the applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In the instant case, the veteran asserts that his peripheral 
neuropathy began after he sprained his left ankle in service.  
While he may believe his peripheral neuropathy began in service, 
where a determinative issue involves medical causation or a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The service medical records show no treatment, diagnosis, or 
pertinent abnormalities referable to any loss of sensation or 
peripheral neuropathy during service.  Contrary to the veteran's 
assertions that he sprained his left ankle during basic training, 
the service medical records show that he denied any precipitating 
injury when he was first seen for left ankle pain in August 1979.  
Similarly, the veteran specifically denied any history of neuritis 
on a Report of Medical History for separation from service in 
October 1979, and no neurological abnormalities were noted on 
examination at that time.  

The veteran made no mention of any loss of sensation or peripheral 
neuropathy on his original application for VA benefits received in 
September 1986, and no pertinent abnormalities were noted on VA 
outpatient records from August to November 1986.  The first 
evidence of any type of neuropathy was noted on a VA outpatient 
note in November 1992.  The report indicated that there was a 
moderate decrease in vibratory sensation in his toes and 
diagnostic evidence of sensori-motor polyneuropathy.  The Board 
finds it significant that despite the clinical and diagnostic 
findings at that time, the veteran specifically denied any 
paresthesias and said that he could feel hot, cold, and pain in 
his lower extremities.  

The absence of any objective evidence of a left ankle injury or 
complaints of a loss of sensation in his lower extremities in 
service or until many years thereafter, and the fact that the 
veteran specifically denied any such problems during service, 
contradicts his current assertions and raises serious questions as 
to his credibility.  

The evidence of record includes statements and testimony from a 
private doctor concerning the veteran's peripheral neuropathy and 
an VA medical opinion.  The private physician testified that he 
could not offer an opinion as to the etiology or date of onset of 
the veteran's peripheral neuropathy.  He said that he started 
treating the veteran in the early 1990's, and had not reviewed the 
service or post-service medical records.  Therefore, he could not 
confirm the history of symptoms beginning in or shortly after 
service as relayed to him by the veteran.  

On the other hand, the veteran was examined by a VA physician who 
had access to the veteran's the claims file.  The VA physician 
opined that there was no relationship between the veteran's short 
period of service or his claimed left ankle sprain in service and 
his peripheral neuropathy.  The examiner noted that the veteran's 
peripheral neuropathy was bilateral in nature and affected 
multiple nerve distributions which would not be typical of a 
neuropathy from a trauma or a traction injury.  He pointed out 
that the veteran's neuropathy was a diffuse stocking type sensory 
loss as opposed to a specific nerve type loss typical of injury 
related neuropathies.  

The Board finds the VA opinion is more persuasive than the 
equivocal opinion of the private physician which was based on a 
self-described medical history as provided by the veteran.  The 
Board is not bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  Moreover, the VA opinion was 
based on a review of the record and included an discussion and 
analysis of all relevant facts and findings.  

Inasmuch as there is no evidence of peripheral neuropathy in 
service or until many years thereafter, and no competent medical 
evidence that any current neuropathy had its onset in service, the 
Board finds that there is no basis to grant service connection for 
peripheral neuropathy.  The preponderance of the evidence is 
against the claim.  


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for arthritis of the feet, the appeal 
is denied.  

Service connection for peripheral neuropathy is denied.  


REMAND

The Board notes that while a VA joint examination was undertaken 
in May 2000 to determine the etiology and date of onset of the 
veteran's traumatic arthritis of the left ankle, the examination 
was conducted by a physician's assistant.  While an addendum to 
the report was issued in December 2000, it is unclear if the 
"records" referred to in that report included the service medical 
records.  

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
actions, to be performed in sequential order:  

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA and 
implementing regulations are fully complied with.  

2.  The veteran should be afforded a VA orthopedic examination.  
All indicated tests and studies are to be performed.  Prior to the 
examination, the claims folder and a copy of this remand must be 
made available to the physician for review.  A notation to the 
effect that this record review took place should be included in 
the report of the examiner.  The physician should review the 
entire record, and particularly the service medical records, the 
February 1973 discharge summary from Newington Children's 
Hospital, any medical records within close proximity to discharge 
from service, and provide opinions to the following questions:  

a) Is it at least as likely as not that there was any increase in 
severity of the veteran's preexisting traumatic arthritis of the 
left ankle during service?  

b) If such increase in service occurred, is it at least as likely 
as not that the increase was due to the natural progress of the 
disease?  

The physician should describe the findings in detail and provide a 
complete rationale for all opinions and conclusions.  The examiner 
is advised that the Board is unable to find evidence that the 
veteran sustained an left ankle sprain in service.  Any opinion 
should be supported by reference to specific medical records on 
file.  

3.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.  

4.  Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the development requested 
herein above was conducted and completed in full.  If not, the 
report must be returned for corrective action.  38 C.F.R. § 4.2 
(2003).  

5.  After the requested development has been completed, the RO 
should review the veteran's claim.  The RO should adjudicate the 
merits of the claim based on all the evidence of record and all 
governing legal authority, including the VCAA of 2000, 
implementing regulations, and any additional information obtained 
as a result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  The RO is advised that they are 
to make a determination based on the law and regulations in effect 
at the time of their decision, to include any further changes in 
VCAA or other legal precedent.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


_________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



